Fourth Court of Appeals
                                      San Antonio, Texas

                                 MEMORANDUM OPINION
                                          No. 04-13-00012-CV

                                     IN RE Leticia BENAVIDES

                                   Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: April 10, 2013

PETITION FOR WRIT OF MANDAMUS DENIED

           On January 8, 2013, Relator Leticia Benavides filed a petition for writ of mandamus.

The court has considered Relator’s petition for writ of mandamus, the responses, and the motions

filed in this proceeding and is of the opinion that Relator is not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and all other relief sought are DENIED. See

TEX. R. APP. P. 52.8(a).


                                                          PER CURIAM




1
 This proceeding arises out of Cause No. 2012CVG001995-CI, styled In the Matter of the Marriage of Carlos Y.
Benavides, Jr. and Leticia R. Benavides, pending in the County Court at Law No. 2, Webb County, Texas, the
Honorable Jesus Garza presiding.